Case 0:19-cv-63111-MGC Document 14 Entered on FLSD Docket 08/31/2020 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                      Case No. 0:19-cv-63111-MGC

  Edward-Marcus Griffin,

                  Plaintiff,

         vs.

  Account Resolution Services,

                  Defendant.


                                PLAINTIFF’S STATEMENT OF CLAIM

          NOW COMES the Plaintiff, EDWARD-MARCUS GRIFFIN, by and through the

  undersigned counsel, and submits the following Statement of Claim:

          Defendant violated the Fair Debt Collection Practices Act (“FDCPA”) by failing to report

  in Plaintiff’s credit files that Plaintiff disputed the alleged debt. After receiving Plaintiff’s dispute

  of the alleged debt, Defendant was required to report its trade line for Plaintiff as disputed in all

  future reportings. Defendant’s failure to do so violated 15 U.S.C. § 1692e(8) of the FDCPA.

          Plaintiff claims emotional damages due to Defendant’s violation of the FDCPA and failure

  to correct its reporting in Plaintiff’s credit files. Defendant’s failure to report that Plaintiff disputed

  the alleged debt also affected Plaintiff’s credit scores and Plaintiff’s creditworthiness. Plaintiff’s

  claims under the FDCPA include claims for actual damages, statutory damages of up to $1,000,

  costs and reasonable attorney’s fees. 15 U.S.C. § 1692k(a)(1)-(3).
Case 0:19-cv-63111-MGC Document 14 Entered on FLSD Docket 08/31/2020 Page 2 of 2



  DATED: August 31, 2020
                                                   By: /s/ Mitchell L. Fraley
                                                   Mitchell L. Fraley
                                                   FL Bar No. 0132888
                                                   Fraley Law LLC
                                                   412 East Madison Street
                                                   Suite 1213
                                                   Tampa, Florida 33602
                                                   Phone: (813) 466-8381
                                                   Email: mitchell@fraleyfirm.com
                                                   Attorney for Plaintiff


                                       Proof of Service

         I, Mitchell L. Fraley, hereby certify that on August 31, 2020, I served a copy of the
  foregoing document upon all parties and counsel as their addresses appear of record via this
  Court’s CM/ECF system.

                                     /s/ Mitchell L. Fraley




                                               2
